 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOHN ALLEN L.,

 9                             Plaintiff,                   Case No. C18-1064 MLP

10          v.                                              ORDER AFFIRMING THE
                                                            COMMISSIONER
11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.      INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Disability Insurance Benefits for
15
     a closed period of disability from May 1, 2014 until June 27, 2016, the date that Plaintiff
16
     returned to full-time work. AR at 38. Plaintiff contends the administrative law judge (“ALJ”)
17
     erred by rejecting the medical opinions of two examining psychologists, David Widlan, Ph.D.
18
     and Miles Hohnegger, Ph.D., and an examining physician, Ann Alvarez M.D. (Dkt. # 8 at 1.) As
19
     discussed below, the Court AFFIRMS the Commissioner’s final decision, and DISMISSES the
20
     case with prejudice.
21
     //
22

23




     ORDER AFFIRMING THE COMMISSIONER - 1
 1                                        II.     BACKGROUND

 2          Plaintiff was born in 1973, graduated from high school, and completed approximately a

 3   year and a half of college. AR at 36. In October 1994, Plaintiff was injured during an

 4   electrocution accident in Haiti while serving in the United States Army. Id. at 43. As a result of

 5   the electrocution, Plaintiff injured his right hand and foot. Doctors later amputated a large

 6   portion of Plaintiff’s right foot. Despite his injuries, Plaintiff continued to work until sometime in

 7   2014. In June 2016, Plaintiff began working as a project manager for a carpet and flooring

 8   company. Id. at 42. Prior to June 2016, Plaintiff was last gainfully employed in May 2014. Id. at

 9   56.

10          On October 29, 2014, Plaintiff protectively filed an application for Disability Insurance

11   Benefits claiming his disability began on May 1, 2014. AR at 15. Plaintiff’s application was

12   denied initially and on reconsideration, and Plaintiff requested a hearing. Id. After the ALJ

13   conducted hearings on December 20, 2016 and March 16, 2017, the ALJ issued a decision

14   finding Plaintiff not disabled, able to perform past relevant work, and in the alternative, the ALJ

15   found that there are other jobs existing in the national economy that Plaintiff is able to perform.

16   Id. at 26-27.

17          The ALJ found that the Plaintiff had severe impairments including remote partial

18   amputation of the right foot, right wrist impairment status post injury and carpal tunnel release,

19   right knee degeneration, diabetes, depressive disorder, anxiety disorder, and substance addiction

20   disorder. AR at 17. The ALJ determined that the impairments did not meet or equal a listed

21   impairment and that he has the residual functional capacity to perform light work with some

22   limitations. Id. at 17-19. As part of his decision, the ALJ evaluated the medical opinions of two

23   State agency consultants, giving these opinions significant weight. Id. at 24. With respect to Drs.




     ORDER AFFIRMING THE COMMISSIONER - 2
 1   Widlan and Hohenegger, the ALJ gave them “some/partial weight” because they both only

 2   evaluated the Plaintiff on one occasion, relied heavily on the Plaintiff’s subjective reports of

 3   limitations, used vague terms, and because the Plaintiff claimed more severe limitations during

 4   these evaluations than he had reported throughout the treatment records. Id. at 24. As for Dr.

 5   Alvaraz, the ALJ gave little to no weight to her opinion because there was no indication she

 6   actually treated the Plaintiff, used unclear terms, and offered contradictory limitations in the

 7   same opinion. Id. at 25.

 8          Finally, the ALJ found that Plaintiff could perform his past relevant work, or

 9   alternatively, that given Plaintiff’s age, education, work experience, and residual functional

10   capacity, the Plaintiff is capable of making a successful adjustment to other work that exists in

11   significant numbers in the national economy. AR at 27. As the Appeals Council denied

12   Plaintiff’s request for review, the ALJ’s decision is the Commissioner’s final decision. Plaintiff

13   appealed the final decision of the Commissioner to this Court.

14                                     III.   LEGAL STANDARDS

15          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

16   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

17   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

18   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

19   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

20   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

21   alters the outcome of the case.” Id.

22          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

23   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.




     ORDER AFFIRMING THE COMMISSIONER - 3
 1   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

 2   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

 3   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

 4   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

 5   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

 6   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 7   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 8                                           IV.     DISCUSSION

 9           Plaintiff appeals only the issue of whether the ALJ erred by “rejecting” the medical

10   opinions of Drs. Widlan, Hohnegger and Alvarez. (Dkt. # 8 at 1-2.) As a threshold matter, the

11   ALJ did not reject these opinions, but rather gave them partial weight. Regardless, the Court

12   finds that the ALJ’s reasoning for affording these opinions lesser weight than other evidence in

13   the record was based on specific and legitimate reasons, supported by substantial evidence.

14           There are three types of physicians: “(1) those who treat the claimant (treating

15   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3)

16   those who neither examine nor treat the claimant [but who review the claimant’s file]

17   (nonexamining [or reviewing] physicians).” Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th

18   Cir. 2001) (citations omitted). Generally, a treating physician’s opinion carries more weight than

19   an examining physician’s, and an examining physician’s opinion carries more weight than a

20   reviewing physician’s. Id. at 1202. “In addition, the regulations give more weight to opinions

21   that are explained than to those that are not, and to the opinions of specialists concerning matters

22   relating to their specialty over that of nonspecialists.” Id. (citations omitted).

23




     ORDER AFFIRMING THE COMMISSIONER - 4
 1          If an ALJ rejects the opinion of a treating or examining physician, the ALJ must give

 2   clear and convincing reasons for doing so if the opinion is not contradicted by other evidence,

 3   and specific and legitimate reasons if it is. Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1988).

 4   “This can be done by setting out a detailed and thorough summary of the facts and conflicting

 5   clinical evidence, stating his interpretation thereof, and making findings.” Id. (citing Magallanes,

 6   881 F.2d at 751). The ALJ must do more than merely state his/her conclusions. “He must set

 7   forth his own interpretations and explain why they, rather than the doctors’, are correct.” Id.

 8   (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). Such conclusions must at all

 9   times be supported by substantial evidence. Reddick, 157 F.3d at 725.

10          A. The ALJ Did Not Err in Affording Dr. Widlan’s Opinion Some/Partial Weight

11          On April 27, 2015, Dr. Widlan, an examining psychologist, conducted a clinical

12   interview of Plaintiff after a referral for an evaluation of potential diabetes, depression, and

13   PTSD. AR at 576. Dr. Widlan did not review any treatment records for Plaintiff. Id. Dr. Widlan

14   concluded that Plaintiff did not appear to meet the criteria for PTSD. Id. at 579. Dr. Widlan did

15   find that Plaintiff suffered from Major Depressive Disorder, Anxiety Disorder, Alcohol Abuse in

16   partial remission, and Cannabis Abuse. Id. He found that Plaintiff had some deficits in memory,

17   concentration, and social reasoning, but he was cognitively able to accept simple instruction

18   from a supervisor. Id. Dr. Widlan deferred the issue of diabetes to a treating physician. Id. Dr.

19   Widlan also determined that Plaintiff would benefit from weekly counseling to help him improve

20   his ability to cope with daily stressors. Id. Finally, Dr. Widlan noted that Plaintiff “would

21   struggle to consistently negotiate routine social stressors,” and that “issues associated with

22   depression appear to significantly impact his ability to keep up with ADLs.” Id. at 580. Dr.

23




     ORDER AFFIRMING THE COMMISSIONER - 5
 1   Widlan did not elaborate on what issues were associated with Plaintiff’s depression, how it

 2   affected his ADLs, or even which ADLs would be affected by his depression.

 3          Regardless, the ALJ agreed with aspects of Dr. Widlan’s opinion, such as his finding that

 4   Plaintiff could handle his own funds and accept instructions form supervisors, but had difficulty

 5   with memory, concentration, social reasoning, negotiating routine social stressors, and complex

 6   instructions. AR at 24. The ALJ noted that this aspect of Dr. Widlan’s opinion was supported by

 7   the longitudinal medical evidence as well as Plaintiff’s daily activities, and was generally in

 8   concert with the State agency opinions which the ALJ afforded significant weight. AR at 24.

 9   Thus, the ALJ properly accounted for this aspect of Dr. Widlan’s opinion by adding further

10   limitations to the Plaintiff’s residual functional capacity. AR at 25.

11          The ALJ explained that the reason he did not give Dr. Widlan’s opinion greater weight

12   was because it was based on a single evaluation at which Plaintiff alleged more severe

13   limitations and symptoms than he had reported throughout the treatment records. AR at 24. The

14   Court does not agree that the fact that Dr. Widlan was an examining (rather than treating)

15   physician, standing alone, is sufficient reason to give the opinion less weight. Indeed, the

16   Commissioner routinely relies on the opinion of non-examining physician who have never even

17   met the claimant about whom they are rendering an opinion. That said, the ALJ could reasonably

18   find that Dr. Widlan’s opinion was based upon Plaintiff’s subjective reports, which were

19   inconsistent with his reports made to other providers throughout the record. Id. at 24. The Court

20   also agrees that the ALJ could reasonably afford Dr. Widlan’s opinion only partial weight to the

21   extent his opinion about Plaintiff’s limitations was so vague as to be almost useless. For

22   example, the ALJ pointed out that Dr. Widlan’s use of vague and undefined terms such as

23   “would likely struggle” and “some difficulty” lacked sufficient clarity to determine any degree of




     ORDER AFFIRMING THE COMMISSIONER - 6
 1   limitation. Id. at 24. The ALJ’s concerns regarding Dr. Widlan’s failure to separate out the

 2   effects of Plaintiff’s substance abuse when assessing his limitation was another specific and

 3   legitimate reason to afford the opinion less weight. Id.

 4          For these reasons, the Court finds that to the extent the ALJ declined to adopt aspects of

 5   Dr. Widlan’s opinion, the ALJ provided several specific and legitimate reasons, supported by

 6   substantial evidence. Plaintiff has not shown any harmful error in the ALJ’s consideration of Dr.

 7   Widlan’s opinion.

 8          B. The ALJ Did Not Err in Affording Dr. Hohenegger’s Opinion Some/Partial
               Weight
 9
            The ALJ gave similar reasons for affording Dr. Hohenegger’s opinion only “some/partial
10
     weight” as he articulated for Dr. Widlan. Specifically, the ALJ found that Dr. Hohenegger only
11
     examined the Plaintiff on one occasion, used vague terms, did not explain or clarify the degree of
12
     limitations, and appeared to rely heavily on Plaintiff’s subjective report of limitations. AR at 24-
13
     25. As with Dr. Widlan, the ALJ did not “reject” Dr. Hohenegger’s findings entirely, but gave
14
     them less weight due to the above reasons. Accordingly, the ALJ did account for Dr.
15
     Hohenegger’s opinion by adding further limitations to the Plaintiff’s residual functional capacity.
16
     Id. at 25. While the fact that it was a one-time examination, without more, is an insufficient basis
17
     to give an examining opinion lesser weight, the Court is satisfied that the other reasons provided
18
     by the ALJ – i.e., Dr. Hohenegger relied on subjective reports of limitations, used vague terms,
19
     and did not specify degrees of limitations – are supported by substantial evidence.
20
            On May 5, 2015, Dr. Hohenegger examined Plaintiff. AR at 470. He conducted a PTSD
21
     Exam and found Plaintiff to be moderately to severely affected by PTSD from his near electrical
22
     death. Id. Dr. Hohenegger also found that Plaintiff suffers from “[o]ccupational and social
23
     impairment with occasional decrease in work efficiency and intermittent periods of inability to



     ORDER AFFIRMING THE COMMISSIONER - 7
 1   perform occupational tasks, although generally functions satisfactorilly [sic], with normal routine

 2   behavior, self-care and conversation. Id. at 468. He also found that the Plaintiff’s stress “does, on

 3   occasion, decrease social, occupational, and family capabilities . . . .” Id. at 470. The ALJ did not

 4   find the report to be persuasive because of the use of vague terms such as “on occasion” and

 5   “generally functions.” In addition, Dr. Hohenegger’s failure to do any function-by-function

 6   analysis of Plaintiff’s capabilities or limitations was another reason for not affording the report

 7   much weight. Id. at 25. Accordingly, the ALJ provided several specific and legitimate reasons,

 8   supported by substantial evidence, for affording Dr. Hohenegger’s opinion only partial weight.

 9          C. The ALJ Did Not Err in Affording Dr. Alverez’s Opinion Little to No Weight

10          Plaintiff argues that the ALJ erred by rejecting Dr. Alverez’s opinion that Plaintiff was

11   limited to sedentary work. (Dkt. # 8 at 4.) The ALJ gave Dr. Alverez’s opinion little to no weight

12   because there was no indication that she had actually treated Plaintiff at the VA (although she

13   completed a “Disability Benefits Questionnaire” on Plaintiff’s behalf) and Plaintiff does not

14   dispute this finding. AR at 25 (see also Dkt. ## 8 at 4; 11 at 3-4). More importantly, the ALJ

15   essentially rejected Dr. Alverez’s report as internally inconsistent, and found that it was not

16   supported by the medical evidence in the record. AR at 25. Specifically, the ALJ found that Dr.

17   Alverez’s opinion that Plaintiff could only perform sedentary work but also “for physical

18   strenuous work – [Plaintiff] has limitation to climbing up and down stairs, ladders, prolonged

19   walking, standing” to be contradictory. Id. The Court agrees that the ALJ could reasonably find

20   that Dr. Alverez’s statement indicates that she believed Plaintiff could, in fact, perform more

21   than sedentary work with some additional limitations. Id. In addition, the ALJ noted that “she did

22   not offer clear, specific limitations, stating only, ‘he has limitation’ without further explanation.”

23




     ORDER AFFIRMING THE COMMISSIONER - 8
 1   Id. The ALJ could reasonably conclude that Dr. Alverez’s opinion was vague and internally

 2   inconsistent, and afford it little weight on this basis.

 3           Accordingly, the ALJ articulated several specific and legitimate reasons, supported by

 4   substantial evidence, for rejecting Dr. Alverez’s opinion. Plaintiff has not demonstrated any

 5   harmful error by the ALJ in evaluating the medical opinion evidence in this case.

 6                                            V.      CONCLUSION

 7           For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 8   case is DISMISSED with prejudice.

 9           Dated this 12th day of April, 2019.


                                                                A
10

11                                                              MICHELLE L. PETERSON
                                                                United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     ORDER AFFIRMING THE COMMISSIONER - 9
